Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 1 of 18 Page ID #:592




  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10

 11                                                   Case No. 2:20-cv-05677-DMG-GJS
            FABIAN ARROYO, an individual
 12
                       Plaintiff,                     STIPULATED PROTECTIVE
 13                                                   ORDER
                  v.
 14
            DODGE CORPORATION; FCA US
 15         LLC, a Delaware Limited Liability
            Corporation; and DOES 1-50,
 16
                       Defendant.
 17

 18
       1.      A. PURPOSES AND LIMITATIONS
 19
               Discovery in this action is likely to involve production of confidential,
 20
       proprietary or private information for which special protection from public
 21
       disclosure and from use for any purpose other than prosecuting this litigation may
 22
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 23
       enter the following Stipulated Protective Order.1 The parties acknowledge that this
 24
       Order does not confer blanket protections on all disclosures or responses to
 25
       discovery and that the protection it affords from public disclosure and use extends
 26

 27
       1
 28     This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 2 of 18 Page ID #:593




  1    only to the limited information or items that are entitled to confidential treatment
  2    under the applicable legal principles.
  3          B. GOOD CAUSE STATEMENT
  4          This action is likely to involve trade secrets, customer and pricing lists and
  5    other valuable research, development, commercial, financial, technical and/or
  6    proprietary information for which special protection from public disclosure and
  7    from use for any purpose other than prosecution of this action is warranted. Such
  8    confidential and proprietary materials and information consist of, among other
  9    things, confidential business or financial information, competitively sensitive
 10    information, information regarding confidential business practices, or other
 11    confidential research, development, or commercial information (including
 12    information implicating privacy rights of third parties), private or confidential
 13    personal information, information otherwise generally unavailable to the public, or
 14    which may be privileged or otherwise protected from disclosure under state or
 15    federal statutes, court rules, case decisions, or common law. Accordingly, to
 16    expedite the flow of information, to facilitate the prompt resolution of disputes over
 17    confidentiality of discovery materials, to adequately protect information the parties
 18    are entitled to keep confidential, to ensure that the parties are permitted reasonable
 19    necessary uses of such material in preparation for and in the conduct of trial, to
 20    address their handling at the end of the litigation, and serve the ends of justice, a
 21    protective order for such information is justified in this matter. It is the intent of the
 22    parties that information will not be designated as confidential for tactical reasons
 23    and that nothing be so designated without a good faith belief that it has been
 24    maintained in a confidential, non-public manner, and there is good cause why it
 25    should not be part of the public record of this case.
 26          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 27            The parties further acknowledge, as set forth in Section 12.3, below, that this
 28    Stipulated Protective Order does not entitle them to file confidential information
                                                   2
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 3 of 18 Page ID #:594




  1    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  2    and the standards that will be applied when a party seeks permission from the court
  3    to file material under seal.
  4          There is a strong presumption that the public has a right of access to judicial
  5    proceedings and records in civil cases. In connection with non-dispositive motions,
  6    good cause must be shown to support a filing under seal. See Kamakana v. City and
  7    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  8    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  9    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 10    require good cause showing), and a specific showing of good cause or compelling
 11    reasons with proper evidentiary support and legal justification, must be made with
 12    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 13    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 14    without the submission of competent evidence by declaration, establishing that the
 15    material sought to be filed under seal qualifies as confidential, privileged, or
 16    otherwise protectable—constitute good cause.
 17          Further, if a party requests sealing related to a dispositive motion or trial, then
 18    compelling reasons, not only good cause, for the sealing must be shown, and the
 19    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 20    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 21    each item or type of information, document, or thing sought to be filed or introduced
 22    under seal in connection with a dispositive motion or trial, the party seeking
 23    protection must articulate compelling reasons, supported by specific facts and legal
 24    justification, for the requested sealing order. Again, competent evidence supporting
 25    the application to file documents under seal must be provided by declaration.
 26          Any document that is not confidential, privileged, or otherwise protectable in
 27    its entirety will not be filed under seal if the confidential portions can be redacted.
 28    If documents can be redacted, then a redacted version for public viewing, omitting
                                                   3
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 4 of 18 Page ID #:595




  1    only the confidential, privileged, or otherwise protectable portions of the document,
  2    shall be filed. Any application that seeks to file documents under seal in their
  3    entirety should include an explanation of why redaction is not feasible.
  4    2.     DEFINITIONS
  5           2.1    Action: this pending federal lawsuit.
  6           2.2    Challenging Party: a Party or Non-Party that challenges the
  7    designation of information or items under this Order.
  8           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  9    how it is generated, stored or maintained) or tangible things that qualify for
 10    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 11    the Good Cause Statement.
 12           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 13    their support staff).
 14           2.5    Designating Party: a Party or Non-Party that designates information or
 15    items that it produces in disclosures or in responses to discovery as
 16    “CONFIDENTIAL.”
 17           2.6    Disclosure or Discovery Material: all items or information, regardless
 18    of the medium or manner in which it is generated, stored, or maintained (including,
 19    among other things, testimony, transcripts, and tangible things), that are produced or
 20    generated in disclosures or responses to discovery in this matter.
 21           2.7    Expert: a person with specialized knowledge or experience in a matter
 22    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 23    an expert witness or as a consultant in this Action.
 24           2.8    House Counsel: attorneys who are employees of a party to this Action.
 25    House Counsel does not include Outside Counsel of Record or any other outside
 26    counsel.
 27           2.9    Non-Party: any natural person, partnership, corporation, association or
 28    other legal entity not named as a Party to this action.
                                                  4
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 5 of 18 Page ID #:596




  1          2.10 Outside Counsel of Record: attorneys who are not employees of a
  2    party to this Action but are retained to represent or advise a party to this Action and
  3    have appeared in this Action on behalf of that party or are affiliated with a law firm
  4    that has appeared on behalf of that party, and includes support staff.
  5          2.11 Party: any party to this Action, including all of its officers, directors,
  6    employees, consultants, retained experts, and Outside Counsel of Record (and their
  7    support staffs).
  8          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  9    Discovery Material in this Action.
 10          2.13 Professional Vendors: persons or entities that provide litigation
 11    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 12    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 13    and their employees and subcontractors.
 14          2.14 Protected Material: any Disclosure or Discovery Material that is
 15    designated as “CONFIDENTIAL.”
 16          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 17    Material from a Producing Party.
 18
       3.    SCOPE
             The protections conferred by this Stipulation and Order cover not only
 19
       Protected Material (as defined above), but also (1) any information copied or
 20
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
 21
       compilations of Protected Material; and (3) any testimony, conversations, or
 22
       presentations by Parties or their Counsel that might reveal Protected Material.
 23
             Any use of Protected Material at trial shall be governed by the orders of the
 24
       trial judge. This Order does not govern the use of Protected Material at trial.
 25
       4.    DURATION
 26
             FINAL DISPOSITION of the action is defined as the conclusion of any
 27
       appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 28
                                                  5
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 6 of 18 Page ID #:597




  1    has run. Except as set forth below, the terms of this protective order apply through
  2    FINAL DISPOSITION of the action. The parties may stipulate that they will be
  3    contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  4    but will have to file a separate action for enforcement of the agreement once all
  5    proceedings in this case are complete.
  6          Once a case proceeds to trial, information that was designated as
  7    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  8    as an exhibit at trial becomes public and will be presumptively available to all
  9    members of the public, including the press, unless compelling reasons supported by
 10    specific factual findings to proceed otherwise are made to the trial judge in advance
 11    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 12    showing for sealing documents produced in discovery from “compelling reasons”
 13    standard when merits-related documents are part of court record). Accordingly, for
 14    such materials, the terms of this protective order do not extend beyond the
 15    commencement of the trial.
 16    5.    DESIGNATING PROTECTED MATERIAL
 17          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 18    Each Party or Non-Party that designates information or items for protection under
 19    this Order must take care to limit any such designation to specific material that
 20    qualifies under the appropriate standards. The Designating Party must designate for
 21    protection only those parts of material, documents, items or oral or written
 22    communications that qualify so that other portions of the material, documents, items
 23    or communications for which protection is not warranted are not swept unjustifiably
 24    within the ambit of this Order.
 25          Mass, indiscriminate or routinized designations are prohibited. Designations
 26    that are shown to be clearly unjustified or that have been made for an improper
 27    purpose (e.g., to unnecessarily encumber the case development process or to impose
 28
                                                 6
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 7 of 18 Page ID #:598




  1    unnecessary expenses and burdens on other parties) may expose the Designating
  2    Party to sanctions.
  3          If it comes to a Designating Party’s attention that information or items that it
  4    designated for protection do not qualify for protection, that Designating Party must
  5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6          5.2      Manner and Timing of Designations. Except as otherwise provided in
  7    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9    under this Order must be clearly so designated before the material is disclosed or
 10    produced.
 11          Designation in conformity with this Order requires:
 12                (a) for information in documentary form (e.g., paper or electronic
 13    documents, but excluding transcripts of depositions or other pretrial or trial
 14    proceedings), that the Producing Party affix at a minimum, the legend “Produced
 15    Subject to Protective Order in Arroyo v FCA US LLC, Et Al” (hereinafter
 16    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 17    portion of the material on a page qualifies for protection, the Producing Party also
 18    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 19    in the margins).
 20          A Party or Non-Party that makes original documents available for inspection
 21    need not designate them for protection until after the inspecting Party has indicated
 22    which documents it would like copied and produced. During the inspection and
 23    before the designation, all of the material made available for inspection shall be
 24    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 25    documents it wants copied and produced, the Producing Party must determine which
 26    documents, or portions thereof, qualify for protection under this Order. Then,
 27    before producing the specified documents, the Producing Party must affix the
 28    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                   7
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 8 of 18 Page ID #:599




  1    portion of the material on a page qualifies for protection, the Producing Party also
  2    must clearly identify the protected portion(s) (e.g., by making appropriate markings
  3    in the margins).
  4                (b) in any deposition, if the deponent's testimony is deemed Confidential, a
  5    party will notify opposing counsel in writing of the page and line numbers of the
  6    testimony deemed confidential within 30 days of receiving the deposition transcript.
  7    Any testimony read from or directly referencing Protected Material is automatically
  8    deemed to be confidential, including any Protected Materials that are used as
  9    deposition exhibits..
 10                (c) for information produced in some form other than documentary and
 11    for any other tangible items, that the Producing Party affix in a prominent place on
 12    the exterior of the container or containers in which the information is stored the
 13    legend “CONFIDENTIAL.” If only a portion or portions of the information
 14    warrants protection, the Producing Party, to the extent practicable, shall identify the
 15    protected portion(s).
 16          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 17    failure to designate qualified information or items does not, standing alone, waive
 18    the Designating Party’s right to secure protection under this Order for such material.
 19    Upon timely correction of a designation, the Receiving Party must make reasonable
 20    efforts to assure that the material is treated in accordance with the provisions of this
 21    Order.
 22    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 24    designation of confidentiality at any time that is consistent with the Court’s
 25    Scheduling Order.
 26          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 27    resolution process under Local Rule 37.1 et seq.
 28
                                                    8
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 9 of 18 Page ID #:600




  1          6.3      The burden of persuasion in any such challenge proceeding shall be on
  2    the Designating Party. Frivolous challenges, and those made for an improper
  3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  4    parties) may expose the Challenging Party to sanctions. Unless the Designating
  5    Party has waived or withdrawn the confidentiality designation, all parties shall
  6    continue to afford the material in question the level of protection to which it is
  7    entitled under the Producing Party’s designation until the Court rules on the
  8    challenge.
  9    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 10          7.1      Basic Principles. A Receiving Party may use Protected Material that is
 11    disclosed or produced by another Party or by a Non-Party in connection with this
 12    Action only for prosecuting, defending or attempting to settle this Action. Such
 13    Protected Material may be disclosed only to the categories of persons and under the
 14    conditions described in this Order. Any recipient of confidential information, by
 15    accepting its receipt, agrees to be subject to the jurisdiction of this court in
 16    connection with any proceeding or hearing relating to the Confidential information
 17    and/or this Protective Order, including but not limited to, any proceeding relating to
 18    the enforcement of this Protective Order. When the Action has been terminated, a
 19    Receiving Party must comply with the provisions of section 13 below (FINAL
 20    DISPOSITION).
 21          Protected Material must be stored and maintained by a Receiving Party at a
 22    location and in a secure manner that ensures that access is limited to the persons
 23    authorized under this Order.
 24          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 25    otherwise ordered by the court or permitted in writing by the Designating Party, a
 26    Receiving Party may disclose any information or item designated
 27    “CONFIDENTIAL” only to:
 28                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                   9
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 10 of 18 Page ID #:601




   1   well as employees of said Outside Counsel of Record to whom it is reasonably
   2   necessary to disclose the information for this Action;
   3            (b) the officers, directors, and employees (including House Counsel) of
   4   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   5            (c) Experts (as defined in this Order) of the Receiving Party to whom
   6   disclosure is reasonably necessary for this Action and who have signed the
   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   8            (d) the court and its personnel;
   9            (e) court reporters and their staff;
  10            (f) professional jury or trial consultants, mock jurors, and Professional
  11   Vendors to whom disclosure is reasonably necessary for this Action and who have
  12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13            (g) the author or recipient of a document containing the information or a
  14   custodian or other person who otherwise possessed or knew the information;
  15            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  16   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  17   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  18   not be permitted to keep any confidential information unless they sign the
  19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  20   agreed by the Designating Party or ordered by the court. Pages of transcribed
  21   deposition testimony or exhibits to depositions that reveal Protected Material may
  22   be separately bound by the court reporter and may not be disclosed to anyone except
  23   as permitted under this Stipulated Protective Order; and
  24            (i) any mediator or settlement officer, and their supporting personnel,
  25   mutually agreed upon by any of the parties engaged in settlement discussions.
  26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  27         IN OTHER LITIGATION
  28         If a Party is served with a subpoena or a court order issued in other litigation
                                                   10
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 11 of 18 Page ID #:602




   1   that compels disclosure of any information or items designated in this Action as
   2   “CONFIDENTIAL,” that Party must:
   3             (a) promptly notify in writing the Designating Party. Such notification
   4   shall include a copy of the subpoena or court order;
   5             (b) promptly notify in writing the party who caused the subpoena or order
   6   to issue in the other litigation that some or all of the material covered by the
   7   subpoena or order is subject to this Protective Order. Such notification shall include
   8   a copy of this Stipulated Protective Order; and
   9             (c) cooperate with respect to all reasonable procedures sought to be
  10   pursued by the Designating Party whose Protected Material may be affected.
  11         If the Designating Party timely seeks a protective order, the Party served with
  12   the subpoena or court order shall not produce any information designated in this
  13   action as “CONFIDENTIAL” before a determination by the court from which the
  14   subpoena or order issued, unless the Party has obtained the Designating Party’s
  15   permission. The Designating Party shall bear the burden and expense of seeking
  16   protection in that court of its confidential material and nothing in these provisions
  17   should be construed as authorizing or encouraging a Receiving Party in this Action
  18   to disobey a lawful directive from another court.
  19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  20         PRODUCED IN THIS LITIGATION
  21             (a) The terms of this Order are applicable to information produced by a
  22   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  23   produced by Non-Parties in connection with this litigation is protected by the
  24   remedies and relief provided by this Order. Nothing in these provisions should be
  25   construed as prohibiting a Non-Party from seeking additional protections.
  26             (b) In the event that a Party is required, by a valid discovery request, to
  27   produce a Non-Party’s confidential information in its possession, and the Party is
  28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                  11
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 12 of 18 Page ID #:603




   1   confidential information, then the Party shall:
   2                (1) promptly notify in writing the Requesting Party and the Non-Party
   3   that some or all of the information requested is subject to a confidentiality
   4   agreement with a Non-Party;
   5                (2) promptly provide the Non-Party with a copy of the Stipulated
   6   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   7   specific description of the information requested; and
   8                (3) make the information requested available for inspection by the
   9   Non-Party, if requested.
  10             (c) If the Non-Party fails to seek a protective order from this court within
  11   14 days of receiving the notice and accompanying information, the Receiving Party
  12   may produce the Non-Party’s confidential information responsive to the discovery
  13   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  14   not produce any information in its possession or control that is subject to the
  15   confidentiality agreement with the Non-Party before a determination by the court.
  16   Absent a court order to the contrary, the Non-Party shall bear the burden and
  17   expense of seeking protection in this court of its Protected Material.
  18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  20   Protected Material to any person or in any circumstance not authorized under this
  21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  24   persons to whom unauthorized disclosures were made of all the terms of this Order,
  25   and (d) request such person or persons to execute the “Acknowledgment and
  26   Agreement to Be Bound” that is attached hereto as Exhibit A.
  27   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  28         PROTECTED MATERIAL
                                                 12
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 13 of 18 Page ID #:604




   1         When a Producing Party gives notice to Receiving Parties that certain
   2   inadvertently produced material is subject to a claim of privilege or other protection,
   3   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   4   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   5   procedure may be established in an e-discovery order that provides for production
   6   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   7   (e), insofar as the parties reach an agreement on the effect of disclosure of a
   8   communication or information covered by the attorney-client privilege or work
   9   product protection, the parties may incorporate their agreement in the stipulated
  10   protective order submitted to the court.
  11   12.   MISCELLANEOUS
  12         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  13   person to seek its modification by the Court in the future.
  14         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  15   Protective Order, no Party waives any right it otherwise would have to object to
  16   disclosing or producing any information or item on any ground not addressed in this
  17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  18   ground to use in evidence of any of the material covered by this Protective Order.
  19         12.3 Filing Protected Material. A Party that seeks to file under seal any
  20   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  21   may only be filed under seal pursuant to a court order authorizing the sealing of the
  22   specific Protected Material at issue. If a Party’s request to file Protected Material
  23   under seal is denied by the court, then the Receiving Party may file the information
  24   in the public record unless otherwise instructed by the court.
  25   13.   FINAL DISPOSITION
  26         After the final disposition of this Action, as defined in paragraph 4, within 60
  27   days, each Receiving Party must return all Protected Material to the Producing Party
  28   or destroy such material. As used in this subdivision, “all Protected Material”
                                                  13
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 14 of 18 Page ID #:605




   1   includes all copies, abstracts, compilations, summaries, and any other format
   2   reproducing or capturing any of the Protected Material. Whether the Protected
   3   Material is returned or destroyed, the Receiving Party must submit a written
   4   certification to the Producing Party (and, if not the same person or entity, to the
   5   Designating Party) by the 60 day deadline that (1) identifies (by category, where
   6   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
   7   that the Receiving Party has not retained any copies, abstracts, compilations,
   8   summaries or any other format reproducing or capturing any of the Protected
   9   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
  10   copy of all pleadings, motion papers, trial, deposition from this Action, and hearing
  11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  12   reports, attorney work product, and consultant and expert work product, even if such
  13   materials contain Protected Material. Any such archival copies that contain or
  14   constitute Protected Material remain subject to this Protective Order as set forth in
  15   Section 4 (DURATION).
  16         The parties stipulate they are contractually bound by the terms of this
  17   agreement beyond Final Disposition as to all Confidential information provided by a
  18   Producing Party but will have to file a separate action for enforcement of the
  19   agreement if the proceedings in this case are complete. The Court shall retain
  20   jurisdiction over all recipients of such Confidential information for purposes of
  21   enforcing the provisions of this agreement.
  22

  23

  24

  25

  26

  27

  28
                                                  14
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 15 of 18 Page ID #:606




   1   14.   VIOLATION
   2         Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4   15.   FCA’S NHTSA PROVISION
   5         The terms of this Protective Order do not preclude FCA US from providing
   6   confidential and/or protected information and documents to the National Highway
   7   Traffic Safety Administration (“NHTSA”), either voluntarily or in connection with
   8   FCA US’s obligations under the National Traffic and Motor Vehicle Safety Act of
   9   1966 (“Safety Act”), 49 U.S.C. § 30101, et seq.
  10
       16. SALE, ADVERTISE, PUBLICIZE UNDER NO CIRCUMSTANCES Neither

  11   plaintiff(s) nor defendant(s) or their respective counsel, experts, or other persons
  12
       retained by them to assist in the preparation of this action shall under any circumstances,
  13

  14   sell, offer for sale, advertise, or publicize the contents of Confidential information.

  15

  16
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  17

  18
       DATED September 1, 2020
  19

  20
       /s/ Trevor Weinberg
  21   Attorneys for Plaintiff
  22

  23
       DATED: September 1, 2020
  24

  25
       /s/ Anum Amin
  26   Attorneys for Defendant
  27

  28
                                                   15
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 16 of 18 Page ID #:607




   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2

   3   DATED: __October 2, 2020_____________
   4

   5   _____________________________________
       HON. GAIL J. STANDISH
   6   United States Magistrate Judge
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            16
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 17 of 18 Page ID #:608




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Fabian Arroyo v FCA US LLC; Case No. 2:20-cv-05677. I
   9   agree to comply with and to be bound by all the terms of this Stipulated Protective
  10   Order and I understand and acknowledge that failure to so comply could expose me
  11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
  12   will not disclose in any manner any information or item that is subject to this
  13   Stipulated Protective Order to any person or entity except in strict compliance with
  14   the provisions of this Order, and that such information or documents shall be used
  15   only for the purposes of the legal proceeding in which they are produced. I further
  16   agree and attest to my understanding that my obligation to honor the confidentiality
  17   of such information or documents will continue even after the termination of this
  18   legal proceeding Action. I further agree to submit to the jurisdiction of the United
  19   States District Court for the Central District of California for enforcing the terms of
  20   this Stipulated Protective Order, even if such enforcement proceedings occur after
  21   termination of this action. I hereby appoint __________________________ [print
  22   or type full name] of _______________________________________ [print or type
  23   full address and telephone number] as my California agent for service of process in
  24   connection with this action or any proceedings related to enforcement of this
  25   Stipulated Protective Order.
  26   Date: ______________________________________
  27   City and State where sworn and signed: _________________________________
  28
                                                 17
Case 2:20-cv-05677-DMG-GJS Document 22 Filed 10/02/20 Page 18 of 18 Page ID #:609




   1   Printed name: _______________________________
   2

   3   Signature: __________________________________
   4   4828-7903-7641.2

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            18
